United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Nashville, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-2242
Issued: June 2, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 8, 2009 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated August 14, 2009, which denied his request for an
oral hearing as untimely. As the most recent merit decision of the Office was issued on May 11,
2006, the Board lacks jurisdiction to review the merits of this case pursuant to 20 C.F.R.
§§ 501.2 and 501.3.1
ISSUE
The issue is whether the Office properly denied appellant’s request for an oral hearing.
FACTUAL HISTORY
On August 4, 2004 appellant, then a 53-year-old letter carrier, sustained a right shoulder
injury while lifting mail. He did not stop work. The Office accepted appellant’s claim for right
shoulder tendinitis and authorized arthroscopic surgery.
1

For Office decisions dated November 19, 2008 or later, a claimant has 180 days to file an appeal with the Board.
20 C.F.R. § 501.3(e) (2008). For Office decisions issued before November 19, 2008, a claimant had one year in
which to file an appeal. See 20 C.F.R. § 501.3(d)(2).

From August 4 to September 10, 2004, appellant was treated by Dr. Jay Hammett, Jr., a
Board-certified orthopedic surgeon, who diagnosed right shoulder pain, probably bicep tendon
strain, recommended steroid injections and returned appellant to light-duty work. A magnetic
resonance imaging scan of the right shoulder dated September 15, 2004 revealed a complete tear
of the supraspinatus tendon, arthritic changes with osteophyte formation. Appellant came under
the treatment of Dr. Paul Naylor from September 21, 2004 to August 14, 2005, who diagnosed a
right rotator cuff tear and acromioclavicular joint arthritis. On October 24, 2004 Dr. Naylor
performed a right shoulder arthroscopy with open repair of a large rotator cuff tear. In reports
dated November 3, 2004 to August 14, 2005, he advised that appellant was progressing well and
diagnosed a stable right shoulder.
On November 7, 2005 appellant requested a schedule award.
In a decision dated May 11, 2006, the Office granted appellant a schedule award for five
percent impairment of the right upper extremity. The period of the award was from March 28 to
July 15, 2005.
On April 22, 2009 appellant requested an additional schedule award claiming impairment
to his right hand. He submitted an electromyogram dated January 27, 2009, which revealed right
brachial plexopathy with involvement of either the lower trunk or medial cord, inconclusive with
regard to carpal tunnel syndrome, left ulnar nerve mononeuropathy and mild sensorimotor
peripheral neuropathy of uncertain etiology.
In a letter dated May 26, 2009, the Office advised appellant to follow the appeal rights
attached to the May 11, 2006 decision if he wanted an additional schedule award.
On July 15, 2009 appellant requested an oral hearing. He indicated that he underwent a
right carpal tunnel release on April 24, 2006, which did not improve his symptoms or increase
his grip strength. Appellant asserted that he had more than five percent impairment to his right
arm. He submitted a February 3, 2009 report from Dr. Alan L. Whiton, a Board-certified
orthopedic surgeon, who advised that appellant did not have the classical signs or symptoms of
carpal tunnel syndrome or median nerve entrapment and did not have impairment attributable to
carpal tunnel syndrome.
In a decision dated August 14, 2009, the Office denied appellant’s request for an oral
hearing. It found that the request was not timely filed. Appellant was informed that his case had
been considered in relation to the issues involved, and that the request was further denied as the
issues could be addressed by requesting reconsideration before the Office and submitting
evidence not previously considered.
LEGAL PRECEDENT
Section 8124(b)(1) of the Federal Employees’ Compensation Act provides that “a
claimant for compensation not satisfied with a decision of the Secretary ... is entitled, on request
made within 30 days after the date of the issuance of the decision, to a hearing on his claim
before a representative of the Secretary.”2 Section 10.617 and 10.618 of the federal regulations
implementing this section of the Act provides that a claimant shall be afforded a choice of an
2

5 U.S.C. § 8124(b)(1).

2

oral hearing or a review of the written record by a representative of the Secretary.3 Although
there is no right to a review of the written record or an oral hearing if not requested within the
30-day time period, the Office may within its discretionary powers grant or deny appellant’s
request and must exercise its discretion.4 The Office’s procedures require that it exercise its
discretion to grant or deny a hearing when the request is untimely or made after reconsideration
under section 8128(a).5
ANALYSIS
Appellant requested a hearing before the Office’s Branch of Hearings and Review in a
letter dated July 15, 2009. As the request was submitted more than 30 days following issuance
of the May 11, 2006 decision, it was untimely filed.
The Office considered the matter in relation to the issue involved and found that
additional evidence could be submitted with a request for reconsideration. It has administrative
discretion in determining whether a hearing should be granted even though the request is
untimely. An abuse of discretion is generally shown through proof of manifest error, a clearly
unreasonable exercise of judgment, or actions taken which are contrary to both logic and
probable deductions from established facts.6 The Board finds that the Office did not abuse its
discretion in determining that appellant could further pursue the matter through the
reconsideration process and the submissions of medical evidence relevant to his claim of greater
impairment.
On appeal appellant asserts that he could not timely appeal the initial schedule award
decision because he was not aware of additional impairment of his right shoulder until
Dr. Whiton issued his report in 2009. The Board notes that appellant is not precluded from
pursuing a claim for increased impairment before the Office.7 Rather, appellant is not entitled to
an oral hearing with regard to the May 11, 2006 decision because it was not timely filed.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for a hearing as
untimely.

3

20 C.F.R. §§ 10.616, 10.617.

4

Eddie Franklin, 51 ECAB 223 (1999); Delmont L. Thompson, 51 ECAB 155 (1999).

5

See R.T., 60 ECAB ___ (Docket No. 08-408, issued December 16, 2008); Federal (FECA) Procedure Manual,
Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter 2.1601.4(b)(3) (October 1992).
6

Samuel R. Johnson, 51 ECAB 612 (2000).

7

See Linda T. Brown, 51 ECAB 115 (1999) (a claimant may seek an increased schedule award if the medical
evidence establishes that progression of an employment-related condition has resulted in a greater permanent
impairment than previously calculated); see also A.A., 59 ECAB ___ (Docket No. 08-951, issued
September 22, 2008).

3

ORDER
IT IS HEREBY ORDERED THAT the August 14, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 2, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

